Savage, Ch. Justice.
This is an application for a rule, that the supervisors of Delaware county, show cause, why a mandamus should not issue, commanding them to audit and allow an account, presented by Farrington, for services as a constable. The presiding supervisor, states, that the board were willing to allow it, reducing the charge for serving subpoenas. This charge was 19 cents for serving each subpoena, in behalf of the people, besides mileage. The board thought the charge too high ; and they were correct. The statute, (2 R. L. 27.) gives 19 cents for serving a warrant, and 12\ cents for serving a summons; but a subpoena is not mentioned. By the 25 dollar act, (1 R. L. 399, s. 26,) 12-1 cents are allowed to the constable, or other person, making the service. In criminal cases, also, a subpoena may *408be served by any person, but no specific compensation is fix e¿ py ¡aw-, it }Sj therefore a mattter resting in the discretion of the supervisors. It does not appear what they were willing to give, but they would have audited the whole account at $4 69. They have- not refused to act; and the amount being a matter of discretion, it is a subject over which the Court has no control.
Motion denied.
N. B. Another account which had been presented to the board was also in question, upon this motion; but it is not deemed material to notice it.